Case 3:19-cv-00613 Document4 Filed 09/12/19 Page 1 of 1 PagelD #: 40

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

 

RICHARD OJEDA
)
)
Plaintiff(s) )
v. Civil Action No. 3:19-CV-00613
UNITED STATES DEPARTMENT OF )
VETERANS AFFAIRS )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) DEPARTMENT OF VETERANS AFFAIRS
COUNSELOR TO THE INSPECTOR GENERAL (50C)
810 VERMONT AVE NW
WASHINGTON, DC 20420

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: TERESA C. TORISEVA, ESQ.

TORISEVA LAW FIRM
1446 NATIONAL ROAD
WHEELING, WEST VIRGINIA 26003

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 09/12/2019

 

Signature of Clerk or Deputy Clerk
